ase 5:15-cr-20581-JEL-DRG ECF No. 355, PagelD.3303 Filed 04/27/20 Page 1 of 14

   

MH

Joseph James Roe
Registry No. 51394-039
Federal Correctional Institution - Elkton
P.O. Box 10
Lisbon, OH 44432

Honorable Judith E. Levy
United States District Court
Federal Building

200 E. Liberty Street, Suite 300

Ann Arbor, MI 48104

RE: Inmate Joseph James Roe, United States Marshal #51394-039, Case No, 5:2015-cr-20581

Emergency Request for Compassionate Release

26" April 2020
Dear Judge Levy;

Lam writing you because | am being subjected to cruel and unusual punishment and t am begging
you to save my life. While | realize that the previous sentence may appear overly dramatic, | assure you
that is not the case and as you read this letter, you will see that the facts, as well as federal judges and
the United States Attorney General unequivocally support the fact that | have every reason to believe that
| am in imminent danger and have a very real fear for my life. Therefore, | write this request for
compassionate release, pursuant to 18 U.S.C. § 3582(c}, 28 C.F.R. § 571.61, The Cares Act Section
12003(b}{2), and the recent directives of Attorney General William Barr to the Federal Bureau of Prisons
(“BOP”) in carrying out these provisions to combat the spread and effects of Covid-19. Specifically, on
March 26, 2020, Attorney General Barr issued a directive ordering the Director of the Bureau of Prisons
to “prioritiz[e] home confinement as appropriate in response to the COVID-19 pandemic . . . to protect
the health and safety of BOP personnel and the people in our custody.” Prioritization of Home
Confinement as Appropriate in Response to COVID-19 Pandemic, Att’y Gen. (Mar. 26, 2020).

Given the severe outbreak of Covid-19 in the low-security facility, Elkton Federal Correctional
Institution (“Elkton”), where | am currently serving a sentence for the non-violent crime of Selling,
Distributing, or Dispensing a Controlled Substance, my preexisting conditions make me particularly
vulnerable to catching and suffering from severe or fatal consequences of the virus which present
   

 

ase 5:15-cr-20581-JEL-DRG ECF No. 355, PagelD.3304 Filed 04/27/20 Page 2 of 14

“extraordinary and compelling circumstances”, - unforeseen at the time of my sentence - that necessitate
my immediate release; transition to home confinement. Indeed, the outbreaks across the nation in the
Bureau of Prison system have been held to constitute “extraordinary and compelling reasons" under §
3582 (c)(1)(A)(i) by numerous judges in recent weeks.

Recognizing my prior actions, and your understandable view of my actions, please allow me to
state the following in regards to my personal growth, changed perspective, and lessons learned thus far
throughout my incarceration. | have sat down and spent hours trying to come up with an excuse to give
you, with the hope of mitigating my crime... but, | simply cannot make any excuses to you for what | have
done; there is just no excuse to give... | was wrong and | had no business doing what | did. Reality is, | have
made a great many mistakes in my life, Your Honor... mistakes that until you sentenced me, | thought
were mine and mine alone to bare. In the years that | have been incarcerated, while | have sat here and
dwelled on my life, the years passed by, | got older, and it hit me how badly | have failed as a father...
because of all my poor decisions leaving me incarcerated resulted in my being an absent parent. | have
spent so many years of my life with priorities that were simply out of sync with reality. | used to think that
money was what mattered most in life and | based most of my decisions on my pursuit of money. Then |
committed the drug crime that lead to you sentencing me, and after my arrest it hit me (sickened me)
that | was such a poor parent, | had led my son down the path to the criminal justice system.... As | was
struggling to come to terms with that and figure out how | could turn my life around and make amends
for it, my daughter had her first child, a daughter of her own named Brynlee Marie Ann (born October
30th 2019 at 11:34 pm).

Turning 52 years old in prison, watching my son having to restart his life last year when he was
released from custody, my daughter having a daughter of her own, and my mother getting older, COVID-
19 has taught me that the true punishment of jails and prisons are the inability to be there for those that
| love... the inability to help them through the difficult and scary times that the COVID-19 pandemic has
caused, and the complete inability to simply be there for them and demonstrate my love for them. As
embarrassing as it is to admit, | have spent a great deal of my life with no purpose or mission other than
money.... Today, a little older and a little more mature, all | care about is my elderly mother, (who lives
alone and is at an extremely high risk for COVID-19), my children and my little granddaughter. | sat down
to think about what | wanted to express to you in this letter... and if there is one thing that | would hope
that you can feel in what | write, it is that | would do anything within my power to be there to take care
of them, to help them during the devastation that the Coronavirus pandemic is causing in the world.

In support of my request for compassionate release to home confinement, | respectfully ask that you
consider the following, in addition to the fact that | have been housed at F.C.I. Elkton:

1.) lam 52 years old, which increases my risk for being infected with COVID-19.

2.) | have kidney problems, and as such, a weakened immune system, making it much easier for
infections (such as COVID-19) to take place, (as documented by the National Kidney Foundation).

3.) | have high blood pressure/heart disease.
4.) lam significantly overweight.

5.) | am incarcerated for a non-violent offense.
 

ase 5:15-cr-20581-JEL-DRG ECF No. 355, PagelD.3305 Filed 04/27/20 Page 3 of 14

6.) lam not a threat to the community.
7.) | have served half of my sentence.

8.) | have a job waiting for me, at: Jim’s Towing in Monroe, Michigan. This can be verified through
April at Jim’s Towing, 734.241.4500

9.) | have income from rental units, being managed for me by a friend, which would allow me to be
self-sufficient.

10.)! have a place to live, with both/either:
a.) a lifelong friend; Debra Treadway, at: 4292 Clegg Road, in Lambertville, Mi 48144
b.}) my mother; Jane Roberts, at: 1698 Hemlock, in Monroe, MI 48162

11.)| have strong ties to the community; four kids, and a new granddaughter, Bryniee Marie Ann, who
was just born on October 30th of 2019.

12.) During the years that | have been incarcerated | have done everything that | can possibly do to
better myself and grow as a person so that | can become a more rounded person and a productive
member of society upon my release:

a.) | have completed a substance abuse class.

b.) | work in the unit as an orderly; | have always accepted and done any job that has been assigned
tome.

c.} [have stayed out of trouble since my incarceration and have not had a “ticket” since 2015.

d.) | am currently taking a landscaping class and a leather working class. | have completed several
other classes in the years that | have been incarcerated.

As | write this letter on the 26" of April 2020, there are 799 federal inmates and 319 BOP staff
who have confirmed positive test results for COVID-19 nationwide. The situation at Elkton is of the worst
at all of the BOP facilities. There have been 27 federal inmate deaths attributed to COVID-19 disease.
More specifically, Elkton has a minimum of 51 confirmed inmates and 48 staff members that have tested
positive, with the COVID-19 virus... and 6 inmates that have died. In fact, the situation at Elkton is so grave
that Ohio Governor Mike DeWine authorized sending 26 medically trained members of the Ohio National
Guard to assist inside the institution. It should be noted that it is reasonably believed (even expected) that
the numbers at Elkton are in fact, much higher than what is officially disclosed, because there has been
very little testing done within Elkton, which obviously casts doubts on the published numbers. This is
confirmed by the emergency Writ for Habeas pending in United States District Court - Northern District of
Ohio, before Judge James S$. Gwin, captioned; Craig Wilson, et al v Mark Williams, et al, U.S.D.C. - Northern
District of Ohio Case No.: 4:20-cv-00794, in which Judge Gwin states: “With the shockingly limited
available testing and the inability to distance inmates, COVID-19 is going to continue to spread, not only
among the inmate population, but also among the staff.” It should be noted that Judge Gwin went on to
state that the BOP’s publicized figures do not actually represent the real number of infections in its
prisons, particularly Elkton. Of the 2,400 inmates in the prison, Elkton has received only 50 COVID-19 swab
tests, and one Abbott Rapid testing machine with 25 rapid tests ... most of the swab tests have been used
 

ase 5:15-cr-20581-JEL-DRG ECF No. 355, PagelD.3306 Filed 04/27/20 Page 4 of 14

... tests are back-ordered and will arrive in July or August. In comparison, nearby Marion Correctional
Institution run by the Ohio Department of Rehabilitation and Corrections, they tested their 2,500 inmates,
(about the same number incarcerated at Elkton), and 1,950 of them tested positive.

In reference to the civil action before United States District Court Judge James S. Gwin, | refer you
to a Forbes Magazine article, titled: “Federal Judge In Ohio Says FCI Elkton Meets “Cruel And Unusual
Punishment” Standard” which can be found at:

https://www.forbes.com/sites/walterpavlo/2020/04/23/federal-judge-in-ohio-says-fci-elkton-meets-
cruel-and-unusual-punishment-standard/#3b64111820d4

Which states: “Judge Gwin ruled that the spreading of the virus is a serious medical need and the the BOP
has acted with “deliberate indifference. While the BOP has taken steps to reduce the contagion of the
disease, Judge Gwin said, “one only need look at Elkton’s testing debacle for one example of this
deliberate indifference.”

After speaking to “the officials at the Federal Bureau of Prisons, the Department of Justice,
Governor DeWine and his team, the warden at Elkton, the Ohio National Guard and local hospitals
treating patients from the facility,” Ohio Congressman Bill Johnson called the facility “a petri dish, a
breeding ground for the virus.” According to the Ohio Newspaper, the Cleveland Scene, as of April 7"
2020, 71 inmates were in isolation with symptoms, 37 inmates had been transferred to an outside
hospital with the virus or similar symptoms, 12 of those being placed on ventilators. Further, inmates at
Elkton have expressed in the media that the situation is, in fact much worse than these figures, anda
video taken by one inmate, while unofficial and unconfirmed, has been circulating displaying and
discussing the poor conditions at Elkton. Though | obviously have no way to confirm it, rumors at the
facility are that both the facility’s Warden and Assistant Warden are in the hospital. My housing unit
does not currently have a case manager nor counselor and that | am confined to a large room with 140
inmates, over 30 of these inmates have gotten sick and have been removed from the Unit, the staff has
been quoted as saying, "[inmates] would have better luck playing Russian roulette [than being in
Elkton]." The prison staff who run the commissary stopped showing up to work, leaving inmates unable
to buy hygiene products, including soap. Families of inmates and staff are picketing outside of the
facility. | emphasize that the situation has gotten so desperate, and the local hospitals so overwhelmed
with inmates, that The National Guard has had to come in and build a makeshift hospital within the
facility. See: “Ohio National Guard arrives to help sick Elkton inmates”, WKBN 27 Frist News, (Apr. 8,
2020), https://www.wkbn.com/news/coronavirus/ohio-national-guard-arrives-to-help-sick-elkton-
inmates/

As you are likely aware, Attorney General William Barr has directed federal prison authorities to
begin identifying more inmates for home confinement to avoid a larger outbreak of the coronavirus inside
the agency's 122 institutions. At the time of his initial directive, March 26th, 2018, only 6 inmates and
four staffers had contracted Covid-19 in the entire BOP system, but since then that number has grown
exponentially to 352 inmates and 189 BOP staffers. Attorney General Barr has stated that “there are some
at-risk inmates who are non-violent and pose a minimal likelihood of recidivism and who might be safer
serving their sentences in home confinement rather than in BOP facilities." Id. Further, Attorney General
Barr has individually and specifically listed FCi Elkton as one of three BOP facilities to give priority to under
his directives due to their especially poor conditions. Due to the severity of the condition at Elkton
particularly, | request, that | be provided an attorney for the purpose of a telephonic hearing seeking
   

ase 5:15-cr-20581-JEL-DRG ECF No. 355, PagelD.3307 Filed 04/27/20 Page 5 of 14

compassionate release. | have pre-existing conditions that make contracting Covid-19 easier, and which
greatly increase my potential to suffer severe health issues and death if | do so, including being
considerably overweight, having heart disease and problems with my kidneys. The CDC has specifically
emphasized the increased risk of contracting and suffering more severe consequences of Covid-19 in
those who have heart problems.

Research shows that prisoners and jail inmates are more likely than the general population to
report experiencing infectious diseases, indicating that these individuals face a heightened risk during this
pandemic.1 Laura M. Maruschak et al., Medical Problems of State and Federal Prisoners and Jail Inmates,
2011-12, U.S, Department of — Justice, Bureau of Justice Statistics, (2016),
https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.

Your Honor, a quick Google search will confirm that the issues that | am raising in regards to Elkton
are not contrieved, and | ask that Your Honor note:

a.) “Prisoner Uses Smuggled Cellphone to Beg for Help With Coronavirus on Facebook Live”,
Vice News, (Apr. 5, 2020}, https://www.vice.com/en_us/article/z3b9qj/prisoner-uses-
smuggled-cellphone-to-begfor-help-with-coronavirus-on-facebook-live 5 Carolyn Sistrand,

b.) “Peaceful protests held near Elkton as concern for inmates grows”, WKBN 27 First News,
(Apr. 11, 2020), https://www.wkbn.com/news/coronavirus/peaceful-protests-held-near-
elkton-as-concern-for-inmatesgrows/. 6 Gerry Ricciutti,

Prior to the enactment of the First Step Act, only the Bureau of Prisons could bring a motion for
compassionate release on behalf of an inmate; an inmate could not bring such a motion before a court
on his own. Various district courts ruled that the prior version of the compassionate release statute
required, as a jurisdictional matter, that any such motion is brought by the Bureau of Prisons. See, e.g.,
Morales v. United States, 353 F.Supp.2d 204, 405 (D. Mass, 2005); United States v. Sumner, 201 F.Supp.3d
21, 22-23 (D. D.C. 2016). Following the passage of the First Step Act, the "exceptions" allowing the court
to revisit a sentence, to which the courts in both Morales and Sumner referred, were expanded. According
to 18 U.S.C. § 3582 (c}(1)(A), the statute allows a defendant to bring a compassionate release motion
“after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendants behalf or the iapse of 30 days from the receipt of such a
request by the warden of the defendant's facility, whichever is earlier." Based on reasonable statutory
interpretation, the law clearly indicates that a defendant's failure to request that the Bureau of Prisons
file a motion at all is a jurisdictional flaw, but that a failure to complete the statute's 30-day waiting period
is not. Cases such as Morales and Sumner make abundantly clear that, under the earlier version of § 3582,
defendants had no right to bring a compassionate release motion, and courts had no jurisdiction to hear
such motions. Under the current version, the law maintains a preference — but not an absolute
requirement — that the Bureau of Prisons and not individual defendants file the compassionate release
motions. To the extent that Morales and Sumner speak to the current requirements of § 3582, they
suggest that failure to request a compassionate release motion from the Bureau of Prisons before filing
one with the court would be a jurisdictional defect and be fatal to the motion. Where the earlier version
of the statute barred defendants from filing such motions on their own, the current version prohibits
defendants from doing so without first requesting the Bureau of Prisons. This statute does not, however,
extend to the waiting period described by the statute. First, the text of the statute provides two pathways
   

 

ase 5:15-cr-20581-JEL-DRG ECF No. 355, PagelD.3308 Filed 04/27/20 Page 6 of 14

by which a defendant may ordinarily file a motion for compassionate release: either by exhausting an
administrative right to appeal the Bureau of Prisons failure to file such a motion or by waiting 30 days
after requesting they do so. 18 U.S.C. § 3582 (c)(1)(A)(ii). The statute further specifies “whichever is
earlier" among these two potential dates is the date on which the defendant is ordinarily allowed to file.
Id. In doing so, Congress ensured that neither exhaustion of remedies nor a 30-day waiting period is per
se required. Congress further manifested an intent that, generally speaking, a defendant be able to file a
compassionate release motion expeditiously. Accordingly, the waiting period and exhaustion of remedies
clauses are best understood as a "claims-processing rule" that can be set aside by the court, at least in
cases of a dire emergency. Several federal appellate courts, in interpreting a different position of 18 U.S.C.
§ 3582 (c) have held that the language of that subsection is non-jurisdictional. United States v. Taylor, 778
F.3d 667, 671 (7th Cir. 2015) {"[Section] 3582 is not part of a jurisdictional portion of the criminal code
but part of the chapter generally dealing with sentences of imprisonment... .[njor is subsection (c) phrased
in jurisdictional terms."); see also United States v. Calton, 900 F.3d 706, 711 (Sth Cir. 2018) (citing United
States v. Carabello-Martinez, 866 F.3d 1233, 1243 (11th Cir. 2017); United States v. May, 855 F3.d 271
274 (4th Cir. 2017); United States v Anderson, 772 F.3d 662, 667 (11th Cir. 2014); United States v. Beard,
745 F.3d 288, 291 (7th Cir. 2014); United States v. Trujillo, 713 F.3d 1003, 1005 (9th Cir. 2013); United
States v. Weatherspoon, 696 F.3d 416, 421 (3rd Cir, 2012): see also United States v Green, 886 F.3d 1300,
1306 (10th Cir 2018). Accordingly, subsection (c) generally should not be understood to impose
jurisdictional requirements. While prior holdings governing compassionate release under earlier versions

 

 

 

 

 

may create an ongoing requirement that defendants request that the Bureau of Prisons file
compassionate release motions before filing their own, the waiting period prescribed by the statute
cannot be understood as a jurisdictional requirement. While | made a petition to the Warden of Elkton
for compassionate release, weeks ago, the Warden stated that compassionate release/reduction in
sentence under Title 18 U.S.C. 3582 (C) (1) allows a sentencing court to order the compassionate release,
and stated my request is denied as “there are no extraordinary or compelling reasons.” which is clearly
arbitrary and capricious in light of the COVID-19 pandemic, United States Attorney General William Barr’s
directive to the Bureau of Prisons, numerous judges in the past few weeks, and the current case
referenced above; Northern District of Ohio Case No.: 4:20-cv-00794.

| have not been able to follow up on obtaining written documentation that | have exhausted those
remedies; as despite normal Bureau of Prisons policy and procedure that make staff members’ accessible
to the inmate population in weekly “walk-throughs” because, as stated, it is believed that the Warden and
the Assistant Warden are currently in the hospital. In any event, “exhaustion of the administrative process
can be waived in light of the extraordinary threat posed—in his unique circumstances—by the COVID-19
pandemic.” As recently held by the Honorable Judge Analisa Torres on April, 1st, 2020, in her opinion
granting the Compassionate Release of Wilson Perez. United States v. Perez, No. 17 Cr. 513 (AT), Dkt. 98
at 2, 6-7. Inthe past two weeks, numerous courts, including this one, (See, United States vs Keith Kenedy,
Case 5:18-cr-20315-JEL-EAS ECF No. 77 filed 03/27/20), have ordered the temporary release from custody
of inmates held in pretrial or presentencing custody. See, e.g., United States v. Chandler, No. 19 Cr. 867
(PAC), 2020 WL 1528120, at *1-3 (S.D.N.Y. Mar. 31, 2020) (granting bail application, pursuant to 18 U.S.C.
§ 3142(i), of the defendant charged with being a felon in possession of a firearm); United States v.
McKenzie, No. 18 Cr. 834 (PAE), 2020 WL 1503669, at *2-3 (S.D.N.Y. Mar. 30, 2020) (granting bond
pending sentencing, pursuant to 18 U.S.C. § 3145{c)}, to the defendant who had pleaded guilty to a single
count of assault with a deadly weapon and had previously been released on bond); United States v.
Hernandez, No. 19 Cr. 169 (VM), 2020 WL 1503106, at_*1 (S.D.N.Y. Mar. 30, 2020) (granting bail

 

 
 

 

ase 5:15-cr-20581-JEL-DRG ECF No. 355, PagelD.3309 Filed 04/27/20 Page 7 of 14

application, pursuant to § 3142(i), of a 64-year-old defendant with asthma and high blood pressure that
placed him “at a substantially heightened risk of dangerous complications should he contract COVID-19”);
United States v. Witter, No. 19 Cr. 568 (SHS), Dkt. 40 at 2~3 (S.D.N.Y. Mar. 26, 2020) (granting bond
pending sentencing, pursuant to § 3145(c), to a defendant who had pleaded to a narcotics offense); United
States v. Perez, No. 19 Cr. 297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (granting bail
application, pursuant to § 3142(i), of 65-year-old defendant with COPD, in light of “unique confluence of
serious health issues and other risk factors facing this defendant, ... Which place him at a substantially
heightened risk of dangerous complications should [he] contract Covid-19”); cf. United States v. Stephens,
--- F. Supp. 3d ---, No. 15 Cr. 95, 2020 WL 1295155 (AJN), at *3 (S.D.N.Y. Mar. 19, 2020) (granting
defendant’s request for reconsideration of bail conditions and releasing him to home confinement, while
noting that, in the alternative, § 3142(i) would necessitate his temporary release). And while the
requirement of administrative exhaustion appears thus far to have limited the number of cases in which
defendants serving their sentences have obtained compassionate relief from a court under §
3582(c)(1}(A)(i), at least two courts, finding administrative exhaustion, have resolved such a claim and
granted such relief. See United States v. Muniz, No. 4:09-Cr-0199-1, 2020 WL 1540325 (KPE), at *1-2 (S.D.
Tex. Mar. 30, 2020) (finding extraordinary and compelling reasons under § 3582(c)(1){A)(i) in light of the
heightened risk to inmate presented by Covid19); United States v. Campagna, No. 16 Cr. 78-01, 2020 WL
1489829 (LGS}, at *3 (S.D.N.Y. Mar. 27, 2020} (same); cf. United States v. Perez, No. 17 Cr. 513 (AT), Dkt,
98 at 2, 6~7 (finding extraordinary and compelling reasons under § 3582(c)(1)(A} and waiving the
requirement of exhaustion of administrative remedies). Further, the U.S. Attorney’s office for the
Southern District of New York office has stated that it does not oppose similar compassionate releases
due to vulnerability to Covid-19. Specifically, regarding the unopposed compassionate release of Daniel

 

Hernandez, a 23-year-old former gang member who pleaded guilty to an array of charges including
weapons possession, armed robbery and dealing fentanyi and heroin, Nicholas Biase, spokesman for the
U.S Attorney’s Office for the Southern District of New York said, “The government did not oppose
counsel’s motion for compassionate release because the defendant’s medical condition placed him at
high risk during the coronavirus outbreak.”

Specifically, the CDC noted that many detention conditions create a heightened risk of danger to
detainees. These include: low capacity for patient volume, insufficient quarantine space, insufficient on-
site medical staff, highly congregational environments, inability of most patients to leave the facility, and
limited ability of incarcerated/detained persons to exercise effective disease prevention measures (e.g.,
social distancing and frequent handwashing}. Id. The CDC recommended that all correctional facilities take
preventative measures, including: ensuring an adequate supply hygiene and medical supplies, allowing
for alcohol-based sanitizer throughout facilities, providing no-cost soap to all inmates for frequent
handwashing, cleaning and disinfecting frequently touched surfaces several times per day, performing
pre-intake screening and temperature checks for all new entrants, increasing space between all detained
persons to at least six feet, staggering meals, and having healthcare staff perform regular rounds. Id. Even
if all of the CDC’s interim recommendations are followed, and this record suggests that they are not, the
Court is concerned that such measures will prove insufficient to stem deadly outbreaks. See, e.g., New
York City Board of Correction Calls for City to Begin Releasing People From Jail as Part of Public Health
Response to COVID-19, NLY.C. Bd. of Corr. (Mar. 17, 2020),
https://www1.nyc.gov/assets/boc/downloads/pdf/News/2020.03.17%20-
%20Board%200f%20Correction%20Statement%20re%20Release.pdf {arguing that, despite the “heroic
work” of Department of Correction and Correctional Health Services staff “to prevent the transmission of
 

COVID-19 in the jails and maintain safe and humane operations, the City must drastically reduce the
number of people in jail right now and limit new admissions to exceptional circumstances”).

| am an ideal candidate for compassionate release, Your Honor. | am a non-violent offender,
having pleaded guilty to Selling, Distributing, or Dispensing a Controlled Substance. | have no pending
charges, no history of violence, and no gang affiliations. | am currently at the low-security facility, which
is significant as CARES ACT priority is given to inmates residing in low or minimum-security facilities. 4 |
am housed in one of the very institutions that led to United States Attorney General William Barr directing
the Bureau of Prisons to increase the use of home confinement and expedite release of inmates. Upon
arriving at Elkton, | was told that | am an ideal candidate for home confinement via the RDAP program,
which takes one year off of the sentence, and provides an additional 1 year of home confinement if | was
to stay out of trouble and complete programming here at the prison, (as stated above, | have done exactly
that). Therefore, allowing me to carry out my sentence in home confinement now, due to Covid-19, would
not be a significant alteration of my sentencing, nor would it be out of line with what the Bureau of Prisons
already indicated was to eventually happen.

Relevant to the analysis under Attorney General Barr’s guidelines is that | have explained my
home-confinement plan should he be granted compassionate release. | have very supportive family
friends that will ensure that my basic needs are met and taken care of. | also have a specific place to go to
carry out my sentence. If granted the opportunity for home confinement, | will live with either: a.) a
lifelong friend; Debra Treadway, at: 4292 Clegg Road, in Lambertville, MI 48144, or alternatively; b.} my
mother; Jane Roberts, at: 1698 Hemiock, in Monroe, MI. Either residence is large enough to support the
court-ordered social distancing as well as quarantine requirements that are impossible to comply with at
Elkton. | will have access to recommended safety equipment, including masks, hand sanitizer, as well as
other CDC recommended cleaning and protection measures that | do not have access to while
incarcerated. In addition, | am not a risk to the community nor a threat to public safety. The crime to
which | plead guilty for was the non-violent drug related crime of Selling, Distributing, or Dispensing a
Controlled Substance. However, | am a very low risk of recidivism for such crime; as | have a supportive
family that will be providing for my basic needs. Further, | have independent earning potential through
rental property and a family friend that is willing to teach me to sell items on eBay and Amazon, which
can all be completed from within home detention. Naturally | am aware that | will need to obtain
permission from the Government and this court and be in compliance with all Restitution requirements
and pay all existing fines. Being able to work on these projects while in home confinement will allow me
to not only supply for my own basic needs but also begin paying restitution through legitimate means and
provide value to society, while being closely monitored. This is again significant as CARES ACT priority is
given to those that have a verifiable re-entry plan that will prevent recidivism and maximize public safety,
including the fact that being home would present a lower risk of contracting Covid-19 than remaining in
prison.

i was sentenced to 144 months’ imprisonment plus three years Supervised Release. | have been
incarcerated since September 3 2015; which puts me well over the 25% of my sentence that has been
set as the minimum percent of sentence served, and in fact, with “good time” credits | have served 50%
of my sentence. Your Honor, it is not my intent to attempt to avoid my sentence, but simply avoid
potentially life-threatening consequences from Covid-19. In conjunction with this request | am requesting
that | serve the remainder of my sentence on Home Detention, and | would be willing to stipulate to
increasing the Supervised Release time, post Home Detention, from 3 years to 5 years. For the duration

ase 5:15-cr-20581-JEL-DRG ECF No. 355, PagelD.3310 Filed 04/27/20 Page 8 of 14

    
 

 

ase 5:15-cr-20581-JEL-DRG ECF No. 355, PagelD.3311 Filed 04/27/20 Page 9 of 14

of Home Detention and Supervised Release, | will pay a percentage of all income to the Court for
restitution and fines as required. Further, | am aware that additional requirements, conditions, and
supervision are entirely under the jurisdiction and power of the Court, and that this motion provides a list
of proposed additional conditions to demonstrate my willingness to put the interest of the people | hurt
first ahead of my own, to provide recovery, and to show my understanding and awareness of the fact that
any wronging or noncompliance would result in severe punishment and additional prison time. In
summary, | meet valid, genuine, and urgent conditions under Attorney General Barr's memorandum and
state of emergency declaration as well as the CARES ACT for priority consideration of compassionate
release. My kidney and heart problems, underlying conditions are incredibly dangerous CDC-recognized
conditions that put me at great health risk should | contract Covid-19 in the close-confines of institutional
incarceration. | have gotten both the support of family and a plan for home confinement that is
appropriate for my circumstances, where | would be able to continue to work on my restitution. Finally,
if granted the opportunity for home confinement, | plan to serve my safely and without the additional
risk, stress, and fear associated with Covid-19 and this world-changing global pandemic. My worst and |
think you will agree, understandable fear, is that a denial of this request will inevitably lead to infection
by the Coronavirus and due to my health, result in my death.

Your Honor, | am not an attorney, | have no form legal training, and in fact don’t have much in the
way of a formal education (| have had to resort to having a friend assist me write this letter), and | am
stuck in, not just a prison, which Your Honor has acknowledged in previous and unrelated cases are at
significantly increased risk for COVID-19, but a prison that is notoriously one of the most fertile breeding
grounds for COVID-19 in the entire country. While | acknowledge that it is unquestionably my poor
decisions that put me here, | submit to you that prior to my sentencing you evaluated all the facts and you
sentenced me to a term of incarceration... you did not sentence me to the death penalty, and that is what
| face every day | am incarcerated in a petri-dish of COVID-19, Your Honor.

Gregg Gonsalves, an assistant professor of epidemiology at Yale University, has been quoted in
the media as saying: “The bottom line is that it’s nearly impossible to do infection control in prisons.”
Going on to say that, the best option is to reduce the prison population, and other epidemiologists agree.
“We know from studies of TB, HiV and hepatitis C that infections spread rapidly in prisons, and when they
do, they often end up on the outside of prisons,” Gonsalves said. “Viruses and bacteria don’t respect
prison walls.” COVID-19 can live on hard surfaces for several days. in the close quarters of prisons, it is
impossible to stay 6 feet away from others, which is what people on the outside have been instructed to
do to slow the spread. Failure to reduce prison populations quickly, experts say, threatens the health of
not only inmates but also of prison employees and the public. Sick prisoners infect employees, many of
whom live in small towns surrounding the prisons. Then, an illness can spread through the community,
overwhelming hospitals. it only takes one person to infect an entire facility (including both incarcerated
people and staff) with this dangerous and highly infectious virus. Staff have to go home at the end of their
shift and come back to work the next day. Deliveries of food and other supplies have to continue, and
these staff and other individuals live in communities where community spread of COVID-19 is occurring.

Overcrowded prisons are a ticking time bomb that threatens the health of all Americans. The call
for action to release prisoners as a result of the pandemic is echoing around the country. In light of the
threat to society as a whole, COVID-19 necessitates informed, speedy, and preemptive action to reduce
the risk of infection, illness, and death to prisoners and prison officials alike. See Xochihua-Jaimes v. Barr,
No. 18-71460, ECF No. 53 (9th Cir. Mar. 23, 2020) (sua sponte ordering release of non-citizen from
   

 

Se 5:15-cr-20581-JEL-DRG ECF No. 355, PagelD.3312 Filed 04/27/20 Page 10 of 14

immigration detention center “{i]n light of the rapidly escalating public health crisis, which public health
authorities predict will especially impact immigration detention centers.”); United States v. Perez, No. 19-
cr-00297, ECF No. 62 (S.D.N.Y. Mar. 19, 2020) (finding that the defendant’s heightened risk to COVID-19
complications constitutes a compelling reason for release under § 3142(i)); United States v. Barkman, No.
19-cr-0052, 2020 U.S. Dist. LEXIS 45628, at *11 (D. Nev. Mar. 17, 2020) (granting emergency relief
amending probation order to delay confinement for thirty days because of risk of infection to both
Defendant and others in jail). Therefore, | plead with you to do the right thing, find that | would not pose
a danger to the safety of any other person or to the community and grant me a compassionate release,
allowing me to serve my sentence on home detention.

In closing, | respectfully request that if this writing of mine is not sufficient for you to grant me a
compassionate release to home detention pursuant to 18 U.S.C. § 3582(c), 28 C.F.R. § 571.61, the Cares
Act Section 12003(b)(2), and the recent directives of Attorney General William Barr to the Federal Bureau
of Prisons (“BOP”) in carrying out these provisions to combat the spread and effects of Covid-19, that Your
Honor appoint me an attorney and direct the attorney to immediately file appropriate pleadings with this
court to address this cruel and unusual punishment that is placing me in imminent danger of severe illness
and death. Regardless of your consideration of my plea for compassionate release, !'d like you to know
the impact this situation has had on me. My thoughts immediately after sentencing couldn't have been
further from reality. It took me longer than it should've, but your message has come through. It'll be a
long road, but | can finally report, everything feels right. I'm living with a level of peace and acceptance
that | lost in the events leading up to my arrest. I'm working harder than ever, in furtherance of a mission
| truly know is right.; to improve myself, and hopefully make it home to be there for my elderly mother,
children and young granddaughter. | know that by living every day with the dedication of getting to the
point that | can help those | let down, and by doing it within the laws of society, | will slowly but surely
make my way down the path to building a good life and being a positive influence on my children,
granddaughter and society in general.

Thank you for your Honors consideration of his request.

Respectfully submitted this 26" day of April 2020:

Joseph Roe

Registry No. 51394-039

Federal Correctional Institution - Elkton
P.O. Box 10

Lisbon, OH 44432
 

  

Se 5:15-cr-20581-JEL-DRG ECF No. 355, PagelD.3313 Filed 04/27/20 Page 11 of 14

CERTIFICATE OF SERVICE

This letter is not ex parte communication: |, hereby swear state and certify that a copy of the
foregoing Emergency Request for Compassionate Release was placed in an envelope with sufficient
First Class postage and mailed to:

United States Attorney's Office

ATIN: Mr. Matthew Schneider, U.S. Attorney
211 W. Fort Street, Suite 2001

Detroit, MI 48226

Said mailing occurred on the 26" day of April 2020.

Joseph Roe

Joseph James Roe
 

 

Se 5:15-cr-20581-JEL-DRG ECF No. 355, PagelD.3314 Filed 04/27/20 Page 12 of 14

Registry No. 51394-039
Federal Correctional Institution - Elkton
P.O. Box 10
Lisbon, OH 44432

Office of the Clerk of the Court
United States District Court
Federal Building

200 E. Liberty Street, Suite 300

Ann Arbor, MI 48104

RE: Document for filing in Case No. 5:2015-cr-20581, USA vs Roe

26" April 2020
Dear Clerk;

| am writing to ask that you file me enclosed letter to the Honorable Judith E. Levy that is enclosed under
cover of this letter, which is captioned:

Inmate Joseph James Roe, United States Marshal #51394-039, Case No. 5:2015-cr-20581
Emergency Request for Compassionate Release
Thank you for your time and attention in this matter.
Have a good day & be well.

Sincerely,

Joseph Roe
 

 

 

O581.JEL-DRG FCF No 355. PagelD.3315 ” Filed 04/27/20 Page 13 of 14

   

 

 

          

9ZZBPr I ‘HOaq
66S Wooy “paig SPaAFjET ‘M LEZ
@SNOY"NOD “Sf UIAS] asOpoay |.
SOO SHBID -NLTV

PNOD JLASIG Sa}BIS payUun

 

 

@ \-peaze bwsotey
Or'lLs
. Be

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a .  2&vrr HO ‘uogsr
~ OL xOg “Od
et uopIa - UORNRSU FEUOYDSUOD jesapa+

GEO-PEELS “ON Ansifiay
“we sey Sawer ydasor

eR TTT Te erm ne ewe ce re

 

inate

 

 

 

 

 
Case 9:15-cr-20581-JEL-DRG ECF No, 355, PagelD.3316 " Filed 04/27/20 Page 14 of 14

; j

 
